DETAILED ACTION

Response to Amendment
Claims 1-4 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 6/3/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kainthla (US 2003/0137282) in view of Takamura et al. (US 2007/0117023).
Regarding claim 1, Takami et al. discloses in Figs 1-3, a method of manufacturing ([0010], [0020]) a nickel-zinc battery ([0010]), comprising the steps of: preparing a laminated body (Fig 1, [0021]) of a positive electrode (ref 12), a porous ([0022]) negative electrode current collector ([0022]), and a separator (ref 16); wherein the negative electrode comprises zinc oxide ([0021]), accommodating the laminated body (Fig 1, [0021]) in a battery case ([0021], [0021) with an electrolyte solution ([0021]) including zinc oxide dissolved therein ([0021]) to fabricate a battery assembly ([0021], [0032]); and subjecting ([0023]-[0029]) the battery assembly (ref 10) to charging and discharging ([0023]-[0029]), wherein the charging and discharging ([0023]-[0029]) causes a negative electrode active material ([0021]) to be precipitated ([0023]-[0029]), thereby supplying the negative electrode active material ([0021]) in the negative electrode current collector ([0022]), wherein the positive electrode (ref 12) includes a positive active material comprising nickel hydroxide ([0021]).
Takami et al. does not explicitly disclose the battery is a zinc-nickel battery, the negative electrode consists of Zn, the electrolyte solution contains water, alkali metal hydroxide, and zinc oxide therein, a concentration of zinc oxide is 60% or more of a saturation concentration of zinc oxide.
Takamura et al. discloses in Figs 1-2, a zinc-nickel battery (Abstract) including a negative electrode active material including zinc, and an electrolyte comprising an aqueous solution of KOH and zinc oxide at 90% of saturation concentrion ([0047]).  This configuration enhances battery storage characteristics and suppresses internal gas formation ([0001], [0240]).
Takamura et al. and Kainthla are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the battery of Kainthla as a zinc-nickel battery having electrode and electrolyte materials as disclosed by Takamura et al. to enhance battery storage characteristics and suppress internal gas formation.

Regarding claim 2, modified Kainthla discloses all of the claim limitations as set forth above and also discloses the porous negative electrode current collector has a three-dimensional network structure ([0022]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kainthla (US 2003/0137282) in view of Takamura et al. (US 2007/0117023) as applied to claim 1 above, and further in view of Fujita et al. (US 2010/0112449).
Regarding claim 3, modified Kainthla discloses all of the claim limitations as set forth above but does not explicitly disclose it is a nonwoven fabric.
Fujita et al. discloses in Figs 1-8, a battery ([0001]) including a negative electrode ([0056]) comprising a nonwoven fabric current collector ([0056]) comprising plated copper ([0076]).  This configuration enhances strength while limiting weight of the electrode structure ([0056]).
Fujita et al. and Kainthla are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the current collector of Kainthla as a nonwoven fabric plated copper material as disclosed by Fujita et al. to balance electrode strength versus weight.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kainthla (US 2003/0137282) in view of Takamura et al. (US 2007/0117023) as applied to claim 1 above, and further in view of Mok et al. (US 2018/0337408).
Regarding claim 4, modified Kainthla et al. discloses all of the claim limitations as set forth above but does not explicitly disclose in the step of preparing the laminated body, a negative electrode active material is contained in holes of the porous negative electrode current collector at 0 – 10 vol%.
Mok et al. discloses in Figs 1-6, a battery including zinc oxide and nickel ([0083]) including a porous current collector having pores filled with active material ([0025], [0038]).  This configuration reduces thickness and internal resistance of the battery ([0025], [0038]).
Mok et al. and Kainthla are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the active material filled pores configuration of Mok et al. into the current collector structure of Kainthla et al. to reduce electrode thickness and internal resistance of the battery, enhancing overall performance.
The reference does not explicitly disclose 10 vol% or less active material filled in collector holes.  As the electrode thickness and internal resistance are variables that can be modified, among others, by adjusting said amount of active material filled in collector holes, with said electrode thickness and internal resistance both varying as the amount of active material filled in collector holes is varied (see Mok et al., [0025], [0038], [0090], [0119]), the precise amount of active material filled in collector holes would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed amount of active material filled in collector holes cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the amount of active material filled in collector holes in the electrode of Kainthla as taught by Mok et al. to obtain the desired balance between the electrode thickness and internal resistance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725